                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,
Plaintiff,

                                                        CRIMINAL NO. 19-192 (DRD)
                       v.



DEWIN SANCHEZ-SERRANO,
Defendant.




   JOINT INFORMATIVE MOTION REGARDING THE STATUS OF THE CASE

       The United States of America, Samantha Drake, Attorney for Defendant, and Jason

Sanchez-Aponte, Defendant, pursuant to the Court’s Order at ECF No. 31, hereby file this

joint informative motion regarding the status of the case.

       At this time, the parties agree and stipulate to the following:

    The United States has provided all discovery to Defendant through his attorney for
     his review.

    The parties are engaged in advanced plea negotiations and do not expect the case to
     go to trial.

    The defendant requests 60 days to file for change of plea.



       WHEREFORE, the parties respectfully requests that the Court take note of this

joint informative motion regarding the status of the case.



                                          Page 1 of 2
      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 30th day of April, 2020.


W. STEPHEN MULDROW                                       ERIC A. VOS
United States Attorney                                   Federal Public Defender


/S/ Yanira Colon                                         /S/ Samantha Drake
Yanira Colon                                            Samantha Drake
Special Assistant U.S. Attorney                        Assistant Federal Public Defender
USDC # 226507                                           Patio Gallery Building
Torre Chardon, Suite 1201                                241 Franklin D. Roosevelt Ave.
350 Carlos Chardon Avenue                                San Juan, PR 00918
San Juan, PR 00918
787-766-5656


                            CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all

CM/ECF participants.

                                                  /S/ Yanira Colon
                                                  Assistant U.S. Attorney
                                                  USDC # 226507




                                         Page 2 of 2
